Exhibit 10.2

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

BETWEEN

EMPIRE STATE REALTY TRUST, INC.

AND

Q REIT HOLDING LLC

Dated as of August 23, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINED TERMS

     1   

Section 1.1

 

Defined Terms

     1   

Section 1.2

 

Table of Defined Terms

     3   

ARTICLE 2 SHELF REGISTRATION

     3   

Section 2.1

 

Shelf Registration

     3   

Section 2.2

 

Effectiveness

     4   

Section 2.3

 

Notification and Distribution of Materials

     4   

Section 2.4

 

Amendments and Supplements

     4   

Section 2.5

 

New York Stock Exchange

     4   

Section 2.6

 

Notice of Certain Events

     5   

ARTICLE 3 SUSPENSION OF REGISTRATION REQUIREMENTS; SALES RESTRICTIONS

     6   

Section 3.1

 

Suspension of Registration Requirements

     6   

Section 3.2

 

Restriction on Sales

     6   

Section 3.3

 

Market Stand-Off

     7   

ARTICLE 4 INDEMNIFICATION

     8   

Section 4.1

 

Indemnification by the Company

     8   

Section 4.2

 

Indemnification by the Holder

     8   

Section 4.3

 

Notices of Claims, etc.

     9   

Section 4.4

 

Indemnification Payments

     10   

Section 4.5

 

Contribution

     10   

ARTICLE 5 TERMINATION; SURVIVAL

     10   

Section 5.1

 

Termination; Survival

     10   

ARTICLE 6 MISCELLANEOUS

     11   

Section 6.1

 

Covenants Relating to Rule 144

     11   

Section 6.2

 

No Conflicting Agreements

     11   

Section 6.3

 

Additional Shares

     11   

Section 6.4

 

Governing Law; Arbitration

     11   

Section 6.5

 

Counterparts

     12   

Section 6.6

 

Headings

     12   

Section 6.7

 

Severability

     12   

Section 6.8

 

Entire Agreement; Amendments; Waiver

     12   

Section 6.9

 

Notices

     12   

Section 6.10

 

Successors and Assigns

     13   

Section 6.11

 

No Third Party Beneficiaries

     14   

Section 6.12

 

Further Assurances

     14   

Section 6.13

 

Specific Performance

     14   

Section 6.14

 

Costs and Expenses

     14   

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (as the same may be amended, modified or
supplemented from time to time, this “Agreement”), dated as of August 23, 2016,
is made and entered into by and between Empire State Realty Trust, Inc., a
Maryland corporation (the “Company”), and Q REIT Holding LLC, a Qatar Financial
Centre limited liability company (the “Holder”).

WHEREAS, the Holder wishes to purchase, and the Company wishes to issue, that
aggregate number of shares of the Company’s Class A common stock, par value
$0.01 per share (the “Common Stock”), set forth opposite the Holder’s name in
column (3) on Schedule 1 hereto (the “Purchased Shares”), upon the terms and
conditions set forth in that certain Securities Purchase Agreement, of even date
herewith (the “Purchase Agreement”), relating to the Purchased Shares.

WHEREAS, the Holder and the Company are also entering into a Stockholders
Agreement, an Ownership Limitation Waiver and related Purchaser Representation
Letter, each of even date herewith (such agreements and documents, together with
the Purchase Agreement, the “Related Documents”);

WHEREAS, the Company desires to enter into this Agreement with the Holder in
order to grant the Holder the registration rights contained herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Holder hereby agree as follows:

ARTICLE 1

DEFINED TERMS

Section 1.1 Defined Terms. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.

“Automatic Shelf Registration Statement” means an “Automatic Shelf Registration
Statement,” as defined in Rule 405 under the Securities Act.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to be
closed.

“Commission” means the U.S. Securities and Exchange Commission.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

“Person” means any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.



--------------------------------------------------------------------------------

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Shares covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

“Registrable Shares” with respect to the Holder, means at any time (i) the
Purchased Shares, (ii) any Top Up Shares acquired from time to time pursuant to
the Stockholders Agreement, and (iii) any other shares of Common Stock acquired
by the Holder from time to time not in excess of, or ownership of fully diluted
economic interests in the Company in violation of, a restriction or limit on
such ownership as set forth in any of the Related Documents, including, in each
case, any additional shares of Common Stock or other equity securities issued as
a dividend or distribution on, in exchange for, or otherwise in respect of,
shares that otherwise constitute Registrable Shares (including as a result of
combinations, recapitalizations, mergers, consolidations, reorganizations or
otherwise); provided, however, that Registrable Shares shall cease to be
Registrable Shares with respect to the Holder upon the earliest to occur of
(A) when such Registrable Shares shall have been disposed of pursuant to a
Registration Statement, (B) when all of the Holder’s Registrable Shares may be
sold without restriction pursuant to Rule 144(b) under the Securities Act or any
replacement rule or (C) when the Holder’s Registrable Shares shall have ceased
to be outstanding.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with this Agreement, which shall be borne by the Company as
provided below, including without limitation: (i) all registration and filing
fees, (ii) printing expenses, (iii) internal expenses of the Company (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), (iv) the fees and expenses incurred in
connection with the listing of the Registrable Shares, (v) the fees and
disbursements of legal counsel for the Company and customary fees and expenses
for independent certified public accountants retained by the Company, and any
transfer agent and registrar fees and (vi) the reasonable fees and expenses of
any special experts retained by the Company; provided, however, that
“Registration Expenses” shall not include, and the Company shall not have any
obligation to pay, any underwriting fees, discounts, commissions, or taxes
(including transfer taxes) attributable to the sale of securities by the Holder,
or any legal fees and expenses of counsel to the Holder and any underwriter
engaged by Holder or any other expenses incurred in connection with the
performance by the Holder of their obligations under the terms of this
Agreement.

“Registration Statement” means any registration statement of the Company filed
with the Commission under the Securities Act which covers any of the Registrable
Shares pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

 

2



--------------------------------------------------------------------------------

“Securities Act” means the U.S. Securities Act of 1933, as amended (or any
corresponding provision of succeeding law) and the rules and regulations
thereunder.

“Stockholders Agreement” means that certain Stockholders Agreement, of even date
herewith, by and between the Company and the Holder.

“Top Up Shares” shall have the meaning given to such term in the Stockholders
Agreement.

Section 1.2 Table of Defined Terms. Terms that are not defined in Section 1.1
have the respective meanings set forth in the following Sections:

 

Defined Term

  

SECTION NO.

Agreement    Preamble Common Stock    Recitals Company    Preamble Company
Offering    Section 3.2(b) Controlling Person    Section 4.1 Holder    Preamble
Liabilities    Section 4.1(a) Offering Blackout Period    Section 3.2(b)
Purchase Agreement    Recitals Purchased Shares    Recitals Related Documents   
Recitals Suspension Event    Section 3.1(b)

ARTICLE 2

SHELF REGISTRATION

Section 2.1 Shelf Registration. The Company agrees to use commercially
reasonable efforts to file, on or before the date that is 180 days after the
date of this Agreement, with the Commission a Registration Statement on an
appropriate form (which shall be, if the Company is then eligible, an Automatic
Shelf Registration Statement) providing for the registration of, and the sale by
Holder of, all of the Registrable Shares held by the Holder at the time of such
filing on a continuous or delayed basis by the Holder, from time to time in
accordance with the methods of distribution elected by the Holder, pursuant to
Rule 415 under the Securities Act or any similar rule that may be adopted by the
Commission; provided, however, that the number of shares of Registrable
Securities included in the Registration Statement at any time may not exceed
9.9% of the fully diluted economic interests (as such term is defined in the
Stockholders Agreement) in the Company. If the Registration Statement is not an
Automatic Shelf Registration Statement, the Company will use commercially
reasonable efforts to cause the Registration Statement to be declared effective
by the Commission as soon as practicable after

 

3



--------------------------------------------------------------------------------

the filing thereof. To the extent that the Company has an effective shelf
registration statement on file and effective with the Commission at the time it
is going to file a Registration Statement hereunder, the Company may (but will
not be required to) instead file a prospectus or post-effective amendment, as
applicable, to include in such shelf registration statement the Registrable
Shares to be registered pursuant to this Agreement (in such a case, such
prospectus or post-effective amendment together with the previously filed shelf
registration statement will be considered the Registration Statement).

Section 2.2 Effectiveness. The Company shall use commercially reasonable efforts
to keep the Registration Statement continuously effective (or in the event the
Registration Statement expires pursuant to Rule 415(a)(5) under the Securities
Act, file a replacement Registration Statement and keep such replacement
Registration Statement effective) for the period beginning on the date on which
the Registration Statement is declared or becomes effective and ending on the
date that no Registrable Shares remain as Registrable Shares.

Section 2.3 Notification and Distribution of Materials. The Company shall notify
the Holder of the effectiveness of any Registration Statement applicable to the
Purchased Shares and shall furnish to the Holder such number of copies of such
Registration Statement (including any amendments, supplements and exhibits), the
Prospectus contained therein (including each preliminary prospectus and all
related amendments and supplements, if any) and any documents incorporated by
reference in such Registration Statement or such other documents as the Holder
may reasonably request in order to facilitate the sale of the Registrable Shares
in the manner described in such Registration Statement.

Section 2.4 Amendments and Supplements. During the period that the Registration
Statement is effective, the Company shall prepare and file with the Commission
from time to time such amendments and supplements to the Registration Statement
and Prospectus used in connection therewith as may be necessary to keep such
Registration Statement (or a successor Registration Statement filed with respect
to such Registrable Shares) effective and to comply with the provisions of the
Securities Act with respect to the disposition of the Registrable Shares covered
thereby. Upon reasonable request of the Holder, the Company shall use its
commercially reasonable efforts to file, within twenty (20) Business Days, any
supplement or post-effective amendment to the Registration Statement with
respect to the plan of distribution as specified by the Holder, to add
Registrable Shares to the Registration Statement as a result of the issuance of
Top Up Shares pursuant to the Stockholders Agreement, or as is otherwise
reasonably necessary to permit the sale of the Holder’s Registrable Shares
pursuant to such Registration Statement; provided, that the Holder may not make
more than two (2) such requests for the Company to file a supplement or
post-effective amendment to the Registration Statement in any 12-month period.
The Company shall use its commercially reasonable efforts to have such
supplements and amendments declared effective, if required, as soon as
practicable after filing. The Holder agrees to deliver such notices,
questionnaires and other information as the Company may reasonably request in
writing, if any, to the Company at least fifteen (15) Business Days prior to the
anticipated filing or effective date, as applicable, of any supplement or
post-effective amendment to the Registration Statement.

Section 2.5 New York Stock Exchange. The Company shall file any necessary
listing applications or amendments to the existing applications to cause the
Registrable Shares

 

4



--------------------------------------------------------------------------------

registered under any Registration Statement to be then listed or quoted on the
New York Stock Exchange or such other primary exchange or quotation system on
which the Common Stock is then listed or quoted.

Section 2.6 Notice of Certain Events.

(a) The Company shall promptly notify the Holder in writing of the filing of any
Registration Statement or Prospectus, amendment or supplement related thereto or
any post-effective amendment to a Registration Statement and the effectiveness
of any post-effective amendment, provided, however, that this Section 2.6(a)
shall not apply to (i) an amendment or supplement relating solely to securities
other than the Registrable Shares, and (ii) an amendment or supplement by means
of an Annual Report on Form 10-K, a Quarterly Report on Form 10-Q, a Proxy
Statement on Schedule 14A, a Current Report on Form 8-K or a Registration
Statement on Form 8-A or any amendments thereto filed with the Commission under
the Exchange Act and incorporated or deemed to be incorporated by reference into
a Registration Statement or Prospectus.

(b) At any time when a Prospectus relating to a Registration Statement is
required to be delivered under the Securities Act by the Holder to a transferee,
the Company shall immediately notify the Holder of the happening of any event as
a result of which the Company believes the Prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. In such event, the Company shall promptly
prepare and, if applicable, furnish to the Holder a reasonable number of copies
of a supplement to or an amendment of such Prospectus as may be necessary so
that, as thereafter delivered to the purchasers of Registrable Shares sold under
the Prospectus, such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading. The Company shall, if necessary, promptly
amend the Registration Statement of which such Prospectus is a part to reflect
such amendment or supplement. The Holder agrees that, upon receipt of any notice
from the Company of the occurrence of an event as set forth above, the Holder
will forthwith discontinue disposition of Registrable Shares pursuant to any
Registration Statement covering such Registrable Shares until the Holder’s
receipt of written notice from the Company that the use of the Registration
Statement may be resumed. The Holder also agrees that it will treat as
confidential the receipt of any notice from the Company of the occurrence of an
event as set forth above and shall not disclose or use the information contained
in such notice without the prior written consent of the Company until such time
as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by the Holder in breach of the
terms of this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

SUSPENSION OF REGISTRATION

REQUIREMENTS; SALES RESTRICTIONS

Section 3.1 Suspension of Registration Requirements.

(a) The Company shall promptly notify the Holder in writing of the issuance by
the Commission or any state instrumentality of any stop order suspending the
effectiveness of a Registration Statement with respect to the Holder’s
Registrable Shares or the initiation of any proceedings for that purpose. The
Company shall use its reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such a Registration Statement as promptly as
practicable after the issuance thereof.

(b) Notwithstanding anything to the contrary set forth in this Agreement, the
Company’s obligation under this Agreement to file, amend or supplement a
Registration Statement, or to cause a Registration Statement, or any filings
under any state securities laws, to become or remain effective shall be
suspended, as the Company may reasonably determine necessary and advisable (but
in no event for more than an aggregate of 120 days in any rolling 12-month
period commencing on the date of this Agreement or more than 60 consecutive
days, except as a result of a refusal by the Commission to declare any
post-effective amendment to the Registration Statement effective after the
Company has used all commercially reasonable efforts to cause the post-effective
amendment to be declared effective by the Commission, in which case, the Company
must terminate the black-out period immediately following the effective date of
the post-effective amendment) in the event of pending negotiations relating to,
or consummation of, a transaction or the occurrence of an event that (i) would
require additional disclosure of material information by the Company in the
Registration Statement or such filing, as to which the Company has a bona fide
business purpose for preserving confidentiality, or (ii) render the Company
unable to comply with Commission requirements, or (iii) would otherwise make it
impractical or unadvisable to cause the Registration Statement or such filings
to be filed, amended or supplemented or to become effective (any such
circumstances being hereinafter referred to as a “Suspension Event”). The
Company shall notify the Holder of the existence of any Suspension Event by
promptly delivering to the Holder a certificate signed by an executive officer
of the Company stating that a Suspension Event has occurred and is continuing.
The Holder agrees that it will treat as confidential the receipt of any notice
from the Company of the occurrence of an event as set forth above and shall not
disclose or use the information contained in such notice without the prior
written consent of the Company until such time as the information contained
therein is or becomes available to the public generally, other than as a result
of disclosure by the Holder in breach of the terms of this Agreement.

Section 3.2 Restriction on Sales.

(a) The Holder agrees that, following the effectiveness of any Registration
Statement relating to its Registrable Shares, the Holder will not effect any
dispositions of any of the Purchased Shares pursuant to such Registration
Statement or any filings under any state securities laws at any time after the
Holder has received notice from the Company to suspend dispositions as a result
of the occurrence or existence of any Suspension Event or so that the Company
may correct or update the Registration Statement or such filing. The Holder will
maintain the confidentiality of any information included in the written notice
delivered by the Company unless otherwise required by law or subpoena. The
Holder may recommence effecting dispositions of the Purchased Shares pursuant to
the Registration Statement or such filings, and all other obligations which are
suspended as a result of a Suspension Event shall no longer be so suspended,
following further notice to such effect from the Company, which notice shall be
given by the Company promptly after the conclusion of any such Suspension Event.

 

6



--------------------------------------------------------------------------------

(b) The Holder of Registrable Shares further agrees, if requested by the
managing underwriter or underwriters in a Company-initiated underwritten
offering (each, a “Company Offering”), not to effect any disposition of any of
the Purchased Shares during the period (the “Offering Blackout Period”)
beginning upon receipt by the Holder of written notice from the Company, but in
any event no earlier than the fifteenth (15th) day preceding the anticipated
date of pricing of such Company Offering, and ending no later than ninety
(90) days after the closing date of such Company Offering. Such Offering
Blackout Period notice shall be in writing in the form reasonably satisfactory
to the Company and the managing underwriter or underwriters. The Holder will
maintain the confidentiality of any information included in such notice
delivered by the Company unless otherwise required by law or subpoena.

Section 3.3 Market Stand-Off.

(a) The Holder hereby agrees that (for so long as the Holder files Forms 3, 4 or
5 in accordance with Section 16 of the Exchange Act (or similar successor forms
established by the Commission) solely in its capacity as a stockholder of the
Company) it shall not, directly or indirectly sell, offer to sell (including
without limitation any short sale), pledge, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant for the sale of or otherwise dispose of or transfer any
Registrable Shares or other Common Stock or any securities convertible into or
exchangeable or exercisable for Common Stock then owned by the Holder for up to
60 days following the date of an underwriting agreement with respect to an
underwritten public offering of the Company’s securities; provided, however,
that:

(i) all officers and directors of the Company then holding Common Stock or
securities convertible into or exchangeable or exercisable for Common Stock
enter into similar agreements for not less than the entire time period required
of the Holder hereunder; and

(ii) the Holder shall be allowed any concession or proportionate release allowed
to any (A) officer, (B) director or (C) other holder of the Company’s Common
Stock that entered into similar agreements (with such proportion being
determined by dividing the number of shares being released with respect to such
officer, director or other holder of the Company’s Common Stock by the total
number of issued and outstanding shares held by such officer, director or
holder).

(b) In order to enforce the foregoing covenant, the Company shall have the right
to place restrictive legends on the certificates representing the securities
subject to this Section 3.3 and to impose stop transfer instructions with
respect to the Registrable Shares and such other securities of the Holder (and
the securities of every other Person subject to the foregoing restriction) until
the end of such period.

 

7



--------------------------------------------------------------------------------

ARTICLE 4

INDEMNIFICATION

Section 4.1 Indemnification by the Company. The Company agrees to indemnify and
hold harmless the Holder, and the officers, directors, stockholders, members,
managers, partners, trustees, employees, representatives and agents of the
Holder, and each Person (a “Controlling Person”), if any, who controls (within
the meaning of Section 15(a) of the Securities Act or Section 20(a) of the
Exchange Act) any of the foregoing Persons, as follows (to the fullest extent
permitted by applicable law):

(a) from and against any and all cost, loss, liability, obligation, claim,
damage, judgment, award, actions, other liabilities and expense whatsoever (the
“Liabilities”), as incurred by any of them, arising out of or in connection with
(A) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement (or any amendment or supplement thereto)
pursuant to which Registrable Shares were registered under the Securities Act,
including all documents incorporated therein by reference, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (B) any untrue
statement or alleged untrue statement of a material fact contained in any
Prospectus (or any amendment or supplement thereto) or the omission or alleged
omission therefrom at such date of a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

(b) from and against any and all Liabilities, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to Section 4.4
below) any such settlement is effected with the prior written consent of the
Company; and

(c) from and against any and all legal or other expenses whatsoever, as incurred
(including the reasonable fees and disbursements of one counsel chosen by any
indemnified party, at standard rates not in excess of those paid by such
indemnified party in the ordinary course of its business), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any
Liabilities to the extent arising out of any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by the Holder expressly for
use in a Registration Statement (or any amendment thereto) or any Prospectus (or
any amendment or supplement thereto).

Section 4.2 Indemnification by the Holder. The Holder agrees to indemnify and
hold harmless the Company, and the officers, directors, stockholders, members,
partners, managers, employees, trustees, executors, representatives and agents
of the Company, and each of their respective Controlling Persons, to the fullest
extent permitted by applicable law, from and against any and all Liabilities
described in the indemnity contained in Section 4.1 hereof, as

 

8



--------------------------------------------------------------------------------

incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendment thereto) or any Prospectus included therein (or any amendment or
supplement thereto) in reliance upon and in conformity with written information
with respect to the Holder furnished to the Company by the Holder expressly for
use in the Registration Statement (or any amendment thereto) or such Prospectus
(or any amendment or supplement thereto); provided, however, that the Holder
shall not be liable for any claims hereunder in excess of the amount of net
proceeds (after deducting underwriters’ discounts and commissions) received by
the Holder from the sale of Registrable Shares pursuant to such Registration
Statement.

Section 4.3 Notices of Claims, etc.. Each indemnified party shall give notice as
promptly as reasonably practicable to each indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder unless the indemnifying party is
actually materially prejudiced as a result thereof, and in such case, only to
the extent of such prejudice, and in any event shall not relieve it from any
liability which it may have otherwise than on account of this indemnity
agreement. An indemnifying party may participate therein at its own expense and,
to the extent that it shall wish, assume the defense of such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the indemnified party) also be counsel to the indemnified party.
Notwithstanding the indemnifying party’s rights in the immediately preceding
sentence, the indemnified party shall have the right to employ its own counsel
(in addition to any local counsel), and the indemnifying party shall bear the
reasonable fees, costs, and expenses of such separate counsel if (a) the use of
counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest; (b) actual or potential
defendants in, or targets of, any such proceeding include both the indemnified
party and the indemnifying party, and the indemnified party shall have
reasonably concluded that there may be legal defense available to it and/or
other indemnified parties which are different from or additional to those
available to the indemnified party; (c) the indemnifying party shall not have
employed counsel to represent the indemnified party within a reasonable time
after notice of the institution of such proceeding; or (d) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. In no event shall the indemnifying party or
parties be liable for the fees and expenses of more than one counsel (in
addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. No indemnifying party shall, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whosoever in respect of which indemnification or contribution could be
sought under this Article 4 (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

9



--------------------------------------------------------------------------------

Section 4.4 Indemnification Payments. If at any time an indemnified party shall
have requested an indemnifying party consent to any settlement of the nature
contemplated by Section 4.1(b), such indemnifying party agrees that it shall be
liable for such settlement, including any such related fees and expenses of
counsel, effected without its written consent if (i) such settlement is entered
into more than 45 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into,
and (iii) such indemnifying party shall not have responded to such indemnified
party in accordance with such request prior to the date of such settlement.

Section 4.5 Contribution.

(a) If the indemnification provided for in this Article 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any Liabilities referred to therein, then each indemnifying party shall
contribute to the aggregate amount of such Liabilities incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and the Holder on the other
hand in connection with the statements or omissions which resulted in such
Liabilities, as well as any other relevant equitable considerations.

(b) The relative fault of the Company on the one hand and the Holder on the
other hand shall be determined by reference to, among other things, whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Holder and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(c) The Company and the Holder agree that it would not be just and equitable if
contribution pursuant to this Section 4.5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Article 4. The aggregate
amount of Liabilities incurred by an indemnified party and referred to above in
this Article 4 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

(d) No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

ARTICLE 5

TERMINATION; SURVIVAL

Section 5.1 Termination; Survival. The rights of the Holder under this Agreement
shall terminate upon the earlier of the date (i) that all of the Registrable
Shares cease to be

 

10



--------------------------------------------------------------------------------

Registrable Shares, or (ii) the Holder ceases to beneficially own the Minimum
Ownership Percentage (as such term is defined in the Stockholders Agreement).
Notwithstanding the foregoing, the obligations of the parties under Section 3.3,
Article 4 and Article 6 of this Agreement shall remain in full force and effect
following such time.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Covenants Relating to Rule 144. For so long as the Company is
subject to the reporting requirements of Section 13 or 15 of the Exchange Act,
the Company covenants that it will file the reports required to be filed by it
under the Securities Act and Section 13(a) or 15(d) of the Exchange Act and the
rules and regulations adopted by the Commission thereunder. If the Company
ceases to be so required to file such reports, the Company covenants that it
will upon the request of the Holder of Registrable Shares (a) make publicly
available such information as is necessary to permit sales pursuant to Rule 144
under the Securities Act, (b) deliver such information to a prospective
purchaser as is necessary to permit sales pursuant to Rule 144A under the
Securities Act and it will take such further action as the Holder of Registrable
Shares may reasonably request, and (c) take such further action that is
reasonable in the circumstances, in each case to the extent required from time
to time to enable the Holder to sell its Registrable Shares without registration
under the Securities Act within the limitation of the exemptions provided by
(i) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, (ii) Rule 144A under the Securities Act, as such rule may be amended from
time to time, or (iii) any similar rules or regulations hereafter adopted by the
Commission. Upon the request of the Holder of Registrable Shares, the Company
will deliver to the Holder a written statement as to whether it has complied
with such requirements and of the Securities Act and the Exchange Act, a copy of
the most recent annual and quarterly report(s) of the Company, and such other
reports, documents or stockholder communications of the Company, and take such
further actions consistent with this Section 6.1, as the Holder may reasonably
request in availing itself of any rule or regulation of the Commission allowing
the Holder to sell any such Registrable Shares without registration.

Section 6.2 No Conflicting Agreements. The Company has not entered into and the
Company will not after the date of this Agreement enter into any agreement which
conflicts with the rights granted to the Holders of Registrable Shares pursuant
to this Agreement or otherwise conflicts with the provisions of this Agreement.
The rights granted to the Holders hereunder do not and will not for the term of
this Agreement in any way conflict with the rights granted to the holders of the
Company’s other issued and outstanding securities under any such agreements.

Section 6.3 Additional Shares. The Company, at its option, may register, under
any Registration Statement and any filings under any state securities laws filed
pursuant to this Agreement, any number of unissued, treasury or other Common
Stock of or owned by the Company and any of its subsidiaries or any Common Stock
or other securities of the Company owned by any other security holder or
security holders of the Company.

Section 6.4 Governing Law; Arbitration. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by, and shall be

 

11



--------------------------------------------------------------------------------

construed and interpreted in accordance with, the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdiction other than the
State of New York. Any action or proceedings brought by a party to recover
damages in respect of any disagreement or dispute in connection with this
Agreement shall be submitted to and finally settled by arbitration in accordance
with the rules and procedures of the American Arbitration Association, through
its International Centre for Dispute Resolution before a panel of three
arbitrators selected in accordance with such rules. The site of any such
arbitration shall be Manhattan, New York, New York or such other place as the
Company and the Holder shall agree at the time, and the proceedings shall be
conducted in the English language. Any such arbitration award obtained pursuant
to this clause shall be final and binding on the parties. The parties undertake
to carry out any award without delay, and the parties agree that judgment upon
any such award may be entered by any court having jurisdiction over the matter
or the relevant party or its assets. Notwithstanding the foregoing, the request
by either party for injunctive relief or specific performance shall not be
subject to arbitration and may be adjudicated only by the courts of the State of
New York located in Manhattan, New York, New York, or the United States District
Court of the Southern District of New York.

Section 6.5 Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided, that a signature delivered by
facsimile, email pdf or other electronic form shall be considered due execution
and shall be binding upon the signatory thereto with the same force and effect
as if the signature were an original.

Section 6.6 Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

Section 6.7 Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

Section 6.8 Entire Agreement; Amendments; Waiver. This Agreement and the Related
Documents supersede all other prior oral or written agreements between the
Holder, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement and the Related
Documents contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Holder makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Holder. No provision hereof may be waived other than by an
instrument in writing signed by the party against whom enforcement is sought.

Section 6.9 Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt,

 

12



--------------------------------------------------------------------------------

when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

If to the Company:

Empire State Realty Trust, Inc.

111 West 33rd Street, 12th Floor

New York, New York 10120

Attention: Thomas N. Keltner Jr. and Bart S. Goldstein

Facsimile: 212-986-7679

with a copy (for informational purposes only) to:

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Yoel Kranz

Facsimile: 212-813-8831

If to the Holder, to its address and facsimile number set forth on Schedule 1
hereto, with copies (for informational purposes) to the Holder’s representatives
as set forth on Schedule 1 hereto and to such other address and/or facsimile
number and/or to the attention of such other Person as the Holder has specified
by written notice given to the Company five (5) days prior to the effectiveness
of such change. Written confirmation of receipt (A) given by the recipient of
such notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively. The Holder hereby appoints QIA Advisory (USA) Inc., 9 West 57th
Street, 34th Floor, New York, NY 10019 as its agent for the service of process
in the United States.

Section 6.10 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Holder. The
Holder shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company, in which event such assignee
shall be deemed to be the Holder hereunder with respect to such assigned rights
and obligations. Notwithstanding the above, nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Shares in
violation of the terms of the Purchase Agreement or the other Related Documents.
If any transferee of the Holder shall acquire Registrable Shares, in any manner,
whether by operation of law or otherwise, such Registrable Shares shall be held
subject to all of the terms of this Agreement, and by taking and holding such
Registrable Shares such Person shall be conclusively deemed to have agreed to be
bound by and to perform all of

 

13



--------------------------------------------------------------------------------

the terms and provisions of this Agreement, including the restrictions on resale
set forth in this Agreement and, if applicable, the Purchase Agreement and the
other Related Documents, and such Person shall be entitled to receive the
benefits hereof.

Section 6.11 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person other than as expressly set forth in Article 4 and this
Section 6.11.

Section 6.12 Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 6.13 Specific Performance. The parties acknowledge and agree that in the
event of a breach or threatened breach of its covenants hereunder, the harm
suffered would not be compensable by monetary damages alone and, accordingly, in
addition to other available legal or equitable remedies, each non-breaching
party shall be entitled to apply for an injunction or specific performance with
respect to such breach or threatened breach, without proof of actual damages
(and without the requirement of posting a bond, undertaking or other security),
and the Holder and the Company agree not to plead sufficiency of damages as a
defense in such circumstances.

Section 6.14 Costs and Expenses. The Company shall bear all Registration
Expenses incurred in connection with the registration of the Registrable Shares
pursuant to this Agreement and the Company’s performance of its other
obligations under the terms of this Agreement. The Holder shall bear all
underwriting fees, discounts, commissions, or taxes (including transfer taxes)
attributable to the sale of securities by the Holder, or any legal fees and
expenses of counsel to the Holder and any underwriter engaged by Holder and all
other expenses incurred in connection with the performance by the Holder of
their obligations under the terms of this Agreement. All other costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the party incurring such costs and expenses,
whether or not any of the transactions contemplated hereby are consummated.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

EMPIRE STATE REALTY TRUST, INC. By:  

/s/ David A. Karp

Name:   David A. Karp Title:   Executive Vice President and Chief   Financial
Officer Q REIT HOLDING LLC By:  

/s/ Ahmad Al-Khanji

Name:   Ahmad Al-Khanji Title:   Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

 

 

(1)

 

(2)

 

(3)

 

(4)

Holder

 

Address, Facsimile

Number and

Jurisdiction

 

Number of

Purchased

Shares

 

Legal Representative’s

Address and Email

Q REIT Holding LLC  

Ooredoo Tower, Diplomatic Area Street, West Bay, Doha P.O. Box 23224, Qatar

Facsimile: 974 4459 5990

  29,610,854  

White & Case LLP

1155 Avenue of

the Americas

New York, New York 10036

Attention: Oliver Brahmst Email: obrahmst@whitecase.com

 

Schedule 1